DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 12/15/2020 amended claims 1 and 3.  Claims 1-9, and 12-21 are currently pending herein. However Claims 7, 8, and 15 were previously withdrawn in response to a restriction requirement.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Cancel Claim 15. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 5/16/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 7 and 8, directed to a non-elected invention is no longer withdrawn from consideration 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 15 directed to an invention non-elected without traverse.  Accordingly, claim 15 has been cancelled.
Allowable Subject Matter
Claims 1-9, 12-14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: A battery module comprising: a first liquid electrolyte battery, which is a unit cell that has a first surface; and a first solid electrolyte battery, which is a unit cell that has a second surface facing the first surface of the first liquid electrolyte battery, wherein an area of the second surface is greater than that of the first surface
The prior art discloses similar examples of vehicle battery modules (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JAMES M DOLAK/Primary Examiner, Art Unit 3618